Title: To John Adams from LeRay de Chaumont, 13 July 1818
From: Chaumont, LeRay de
To: Adams, John


				
					Dear Sir
					LeRaysville 13 July 1818
				
				Your most esteemed favor of the 2nd: April travelled a good deal before to reach me, as I was absent from home when it arrived. It was sent to me to Philadelphia & from there it followed me to New York & from there here. At last I got it & I hasten to present you my best thanks for the strongly felt pleasure it gave me & the kind enquiry you make me to know who was my wifeYou have known I believe Mrs Tench Coxe of Philadelphia. she was her Sister: both daughters of Mr Charles Coxe of New Jersey. When I arrived in this country I soon became a great admirer of the American Ladies, not so much of their native charms which is not to be supassed in any part of the world & much more common in all ranks than in Europe. What struck me more as the desideratum in a wife, was that taste for Domestic habits which is mixed with so much sweetness & the most bewitching tenderness for their husband and children. How often have I seen a Lady the mother of a great many young children to whom she bestowed a daily nay an hourly attention, most as great as to the young infant hanging to her breast.—finding not only the time to oversee the servants and the dinner but yet making her appearance in a dress the most neat & often elegant to the numerous society invited to her house—every one would think she had only attended to her dressHad I found some days of leisure in my travels to Albany & New York nothing I assure you dear sir would have been more pleasing to me than to visit Quincy—there to see that venerable & illustrious Philosopher & statesman who in an advanced age preserves all the Vigor of mind & richness of Science which distinguishes a human being who would be in that season of Life where every atchievement is easy to perform & when memory is fresh with every result of a steady attention to study & every opportunity to adorn our mind. Circumscribed as I am in the desposition of my time I must be resigned to be deprived of that Great Pleasure. Too happy yet to be honored with your correspondence of which I beg leave to sollicit the continuation as a particular favorI join in opinion with our old friend The Marquis dela Fayette about the situation of France. There they have a sufficient proportion of Liberty to make them happy, if they will be wise enough to content themselves with itThe approaching crops of every kind—grain & fruit are the most promising here. I will at the end of this month cut for the second time a field of Clover which gave me an abundant crop of Excellent HayI remain with the utmost regard & respect / Your friend & humble Servant
				
					LeRay de Chaumont
				
				
			